         Case 8:11-cr-00288-DKC Document 296 Filed 06/03/21 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                       :
UNITED STATES OF AMERICA
                                       :

        v.                             :     Criminal Case No. DKC 11-0288

                                 :
DARRELL JOSE CARTER
 (Related Civil No. DKC 16-0856):
JEFFREY EDELEN
 (Related Civil No. DKC 16-0866):
SHAMSIDEEN QURAN EBRAHEEM SALAAM
 (Related Civil No. 16-0808)    :

                              MEMORANDUM OPINION

        Presently pending and ready for resolution in this this action

challenging Defendants’ convictions is a motion filed by Darrell

Jose Carter for authorization to conduct discovery pursuant to

Rule 6 of the Rules Governing Section 2255 proceedings.               (ECF No.

272).        Also pending are motions by defendants Jeffrey Edelen and

Shamsideen       Quran   Ebraheem   Salaam   to   adopt   defendant   Carter’s

motion, (ECF Nos. 273 & 276), and a joint motion by all three

defendants for an order to govern future proceedings.                 (ECF No.

278).     For the reasons that follow, the discovery motions will be

denied and the Government will be directed to respond to the

motions to vacate.

I.      Background

        On November 23, 2011, Mr. Carter was convicted by jury trial,

along with codefendants Edelen and Salaam, of conspiracy to kidnap
            Case 8:11-cr-00288-DKC Document 296 Filed 06/03/21 Page 2 of 7



in violation of 18 U.S.C. § 1201(c).                           (ECF No. 88).      He was

sentenced to 420 months of imprisonment on September 5, 2012. (ECF

Nos. 177-180).            He timely appealed and the United States Court of

Appeals        for    the    Fourth   Circuit      affirmed         his   conviction   and

sentence.        See United States v. Edelen et al., No. 12-4711, 561 F.

App’x 226, 229; 2014 WL 961565 (4th Cir. 2014).                       The Supreme Court

denied a writ of certiorari.

        On March 22, 2016, Mr. Carter filed a Motion to Vacate, Set

Aside, or Correct Sentence pursuant to 18 U.S.C. § 2255.                        (ECF No.

246).        Following two extensions of time to supplement his motion,

Mr. Carter asked the court to hold the case in abeyance pending

decisions in Beckles v. United States, 15-8544, Lynch v. Dimaya,

15-1498, United States v. Hassan Ali, 15-4433, United States v.

Simms, 15-4640, and United States v. Walter, 15-4301.                           (ECF No.

270).        The court granted this request.              (ECF No. 271).       On August

19, 2017, Mr. Carter filed a Motion for Discovery.                         (ECF No. 272).

On   November        9,     2020,   Mr.   Carter       filed    a   Renewed   Motion   for

Discovery.1          (ECF No. 283).




        1
       Mr. Carter’s renewed motion for discovery recites verbatim
the arguments raised in his first motion for discovery. Thus, the
renewed motion is rendered moot by the instant opinion and
accompanying order and therefore, will also be denied.
                                                   2
       Case 8:11-cr-00288-DKC Document 296 Filed 06/03/21 Page 3 of 7



II.   Motion for Discovery

      “A habeas petitioner, unlike the usual civil litigant in

federal court, is not entitled to discovery as a matter of ordinary

course.”   Bracy v. Gramley, 520 U.S. 899, 904 (1997).          “Rule 6(a)

of the Rules Governing § 2255 Proceedings provides that “[a] party

may invoke the processes of discovery . . . if, and to the extent

that, the judge in the exercise of his discretion and for good

cause shown grants leave to do so, but not otherwise.”           In United

States v. Roane, 378 F.3d 382, 402-03 (4th Cir. 2004), the Fourth

Circuit identified the following as the “proper standard” in

considering such claims:

           The Supreme Court determined in Harris v.
           Nelson, 394 U.S. 286, 89 S.Ct. 1082, 22
           L.Ed.2d 281 (1969), and its progeny, Bracy v.
           Gramley, 520 U.S. 899, 117 S.Ct. 1793, 138
           L.Ed.2d 97 (1997), that ‘good cause’ for
           discovery exists when a petition for habeas
           corpus establishes a prima facie case for
           relief.   See Harris v. Nelson, 394 U.S. at
           290, 89 S.Ct. 1082. Specifically, discovery
           is warranted, “where specific allegations
           before the court show reason to believe that
           the petitioner may, if the facts are fully
           developed, be able to demonstrate that he is
           ... entitled to relief.” Bracy, 520 U.S. at
           908-09, 117 S.Ct. 1793 (citing Harris, 394
           U.S. at 299-300, 89 S.Ct. 1082).

(quoting Johnson v. Pruett, No. 3:97CV895 (E.D.Va. May 3, 2000).

The discovery requests may not be so broad and baseless as to

constitute a “fishing expedition.”          United States v. Wilson, 901

F.2d 378, 381 (4th Cir. 1990).     Moreover, good cause does not exist


                                        3
        Case 8:11-cr-00288-DKC Document 296 Filed 06/03/21 Page 4 of 7



if a defendant premises a discovery request on a claim that fails

as a matter of law.       See Thomas v. Taylor, 170 F.3d 466, 474 (4th

Cir.   1999)   (finding   that   the   trial   court   did   not    abuse   its

discretion in denying discovery request related to claim that

failed as a matter of law); Ramey v. United States, 2014 WL

12661574 (D.Md. 2014). The burden of demonstrating the materiality

of information requested through discovery in habeas proceedings

is on the moving party.       28 U.S.C. § 2255.

       Defendant Carter moves for leave to conduct discovery on the

ground that “it appears that [his current] counsel has not been

provided with all of the discovery initially provided to trial

counsel.”      (ECF No. 272, at 2).          Mr. Carter asserts that the

following items are referenced but not contained in the discovery

materials that he possesses: (1) recordings of PGDOC phone calls,

subscriber records, and reports and forms Bates stamped 5524-5586;

(2) jail calls and portions of his interview video; (3) two DVD’s

containing video of dashboard cameras and text messages Bates

stamped 596; (4) audio recording of the state preliminary hearing

on February 14, 2011; (4) his cell phone records; (5) four photos

attached but in poor quality; (6) documents bates stamped 5613-

5636; (6) any reports generated by federal law enforcement; and

(7) all Jencks material provided to trial counsel.                 (Id., at 2-

3).    Mr. Carter nonetheless seeks reproduction of “everything

provided to trial counsel, as well as the federal law enforcement

                                         4
      Case 8:11-cr-00288-DKC Document 296 Filed 06/03/21 Page 5 of 7



reports, the complete video of Carter’s interview, and all Jencks

materials.”    (Id., at 5) (emphasis added).                  He argues that his

“[section]    2255    motion        rests,     in   large   part,   on    claims    of

ineffectiveness      for   failing       to    review   all    of   the    discovery

provided,     failing         to     interview        witnesses     and      conduct

investigation, failing to file appropriate pre-trial motions, and

failing to adequately cross-examine government witnesses” and that

absent “all of the materials provided to trial counsel . . . it is

impossible to determine what materials should have been, but likely

were not reviewed by trial counsel.”                (ECF No. 272, at 3).

     Defendant       Carter        has   not    established     good      cause    for

discovery.    The scope of Mr. Carter’s request goes far beyond

requesting only specific documents, and in seeking reproduction of

the entire file, including items previously produced to him, his

request is overbroad and trends toward the sort of “fishing

expedition” that the Fourth Circuit cautioned against in Wilson.

Wilson, 901 F.2d at 381.            Moreover, with respect to the items Mr.

Carter does specify with particularity, he fails to articulate, in

any real detail, how such items would be materially relevant.                      Mr.

Carter merely speculates that there is a possibly that some item

in the haystack could contain information relevant to his myriad




                                               5
           Case 8:11-cr-00288-DKC Document 296 Filed 06/03/21 Page 6 of 7



allegations of ineffective assistance of counsel.2                  This is an

insufficient basis for authorizing discovery.              See United States

v. Moss, No. 8:05-0338-GRA, 2008 WL 4442613, *1 (D.S.C. Sept. 25,

2008) (quoting         Hall v. United States, 30 F.Supp.2d 883, 899

(E.D.Va. 1998)) (“a party ‘must make at least a preliminary showing

that       requested    documents    contain     exculpatory   or   impeaching

information in order to compel production.’”). In short, Defendant

Carter has not established good cause for discovery because he has

failed to put forward any “specific allegations” that, if proved,

would “entitle[] [him] to relief.”              Because Mr. Carter has failed

to demonstrate the requisite good cause necessary for discovery in

a § 2255 proceeding, his motion will be denied.                The motions to

adopt filed by Defendants Edelen and Salaam, (ECF Nos. 273 & 276),

will also be denied, as they rely on the same conclusory and

insufficient arguments presented in Mr. Carter’s motion.

III. Motion for Order Governing Future Proceedings

       On February 3, 2020, Mr. Carter filed a motion, on behalf of

all three defendants, asserting that their cases no longer needed

to be held in abeyance and requesting an order governing future




       2
       Mr. Carter asserts in his motion to vacate that trial counsel
was ineffective because he was not prepared to try the case, failed
to conduct an investigation and interview witnesses, failed to
file or support appropriate motions, failed to move for DNA
analysis, failed to determine that the co-defendant’s cellphone
was allegedly searched without a warrant, and was “overall”
ineffective. (See ECF No. 246, at 3-6).
                                            6
       Case 8:11-cr-00288-DKC Document 296 Filed 06/03/21 Page 7 of 7



proceedings.    (ECF No. 278).    The Government agrees that a stay is

no longer warranted and states that it will respond on the merits

when ordered to do so.        Accordingly, the stay will be lifted,

Defendants will be directed to file their supplements in support

of their § 2255 motions, and the Government will be directed to

respond.

IV.   Conclusion

      For the foregoing reasons, Defendant Carter’s motions for

leave to conduct discovery will be denied.         (ECF Nos. 272 & 283).

The motions to adopt filed by Defendants Edelen and Salaam, (ECF

Nos. 273 & 276), will also be denied.          The jointly-filed motion

for an order to govern future proceedings will be granted in part.

A separate order will follow.



                                             /s/
                                   DEBORAH K. CHASANOW
                                   United States District Judge




                                        7
